Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-13 are objected to because of the following informalities:  “one deep learning or active learning machine learning model” may need to be changed to --one deep learning device or an active learning machine learning model--; “based upon calculated accuracy” is not further defined and may be changed to -–based on a calculated accuracy—or it may need to be further defined to be more clear.  Appropriate correction is required.

Response to Amendment
Applicant's arguments filed 6/11/22 have been fully considered but they are not persuasive.
using deep learning or active learning machine learning model is recited a high level and is an additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h); based upon calculated accuracy is not further defined and has no clear antecedent basis.  If it is meant to be an first time reciting such limitation then it is not clear when or how the accuracy was calculated or by what means. In its present form it is a mental process of calculating accuracy with assistance of pen and paper.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites
Step 1 analysis:
In the instant case, the claims are directed to a method/machine. Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A analysis:
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental Processes: Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. 
2A Prong 1: The limitations as drafted, are a process that, under its broadest reasonable interpretation, in light of the disclosure encompasses a mental process of 
A computer implemented (see below) method for human intervention in a conversation between a target and an Artificial Intelligence (AI) messaging system (see below) comprising (mental process, human brain, neural network, a human can listen to a conversation and interrupt at will):
classifying a response from a target (mental process of grouping, sorting or categorizing topics of speech); 
calculating a confidence score for the classification (mental process of calculating with assistance of pen and paper); 
determining the confidence score is below a threshold (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen); 
generating a histogram of responses that historically were below the threshold and associated outcomes (mental process of calculating with assistance of pen and paper); 
presenting the response and histogram to a user (see below); 
receiving feedback for the response from the user, wherein the feedback includes an action (see below); and 
executing the action (mental process then deciding to speak).
but for the recitation of generic computer components. 
That is, other than reciting “computer implemented” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer implemented” language, “classifying”, “calculating”, “determining” in the context of this claim encompasses the user manually classifying/categorizing responses/topics/sentences, calculating/thinking about how confident one is about what they heard or what a response means, and determining/quantifying the level of confidence. Similarly, the limitation of generating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of 
A computer implemented (amounts to insignificant extra-solution activity) and an Artificial Intelligence (AI) messaging system (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)); 
presenting the response and histogram to a user (insignificant extra-solution activity); 
receiving feedback for the response from the user, wherein the feedback includes an action (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
The computer method and AI system are recited at a high-level of generality (i.e., as a generic processor performing classifying and scoring) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the claim recites the receiving step. The receiving step is recited at a high level of generality and amounts to mere data storing, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
using a processor to computer implemented (insignificant extra-solution activity, an Artificial Intelligence (AI) messaging system (additional element considered to be generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)); 
presenting the response and histogram to a user (insignificant extra-solution activity); 
receiving feedback for the response from the user, wherein the feedback includes an action (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93)
amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the receiving step was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “storing and retrieving information in memory” is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim).  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). Thereby, a conclusion that the claimed storing step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.2. The method of claim 1, wherein the classifying is generated by a machine learning model. (mental process of modeling with assistance of pen and paper)
no additional elements3. The method of claim 2, further comprising updating the machine learning model responsive to the feedback. no additional elements4. The method of claim 1, further comprising receiving a plurality of responses, classifying the plurality of responses, no additional elements and determining that a subset of the plurality of response classification fall below the threshold. (mental process e.g., doing the raw thinking in your head as a first stage and then using paper and pen)5. The method of claim 4, further comprising prioritizing the subset of the plurality of responses. no additional elements6. The method of claim 5, wherein the prioritization is responsive to channel, client, topic, and urgency. no additional elements; intended use7. The method of claim 6, wherein urgency is determined by the presence of certain keywords. no additional elements; intended use8. The method of claim 6, wherein prioritization is determined by channel, and when channel is the same for more than one response by at least one of client, topic and urgency. no additional elements; intended use9. The method of claim 1, wherein the threshold for confidence is between 80% to 99%. no additional elements10. The method of claim 1, wherein the threshold for confidence is between 90% to 98%. no additional elements11. The method of claim 1, wherein the threshold for confidence is between 93% to 97%. no additional elements12. The method of claim 1, wherein the threshold for confidence is 95%. no additional elements13. The method of claim 1, wherein the threshold for confidence is configurable by a user. no additional elementsThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Guerrero (US 2012/0087486) teaches classifying responses (“A call center contact may be preliminarily screened by a call center representative, or the customer may be prompted for input information that defines the issue, service, desired skill set, or other classification to enable association with a particular customer class. Modern telecommunication and/or electronic communications systems are capable of obtaining and retaining such classification information. For example, by a sequence of questions and answers, an automated system of the call center portal 102 can classify the call center contact (e.g., call) into a particular customer class, and route the call to a corresponding queue”, 0024).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123